Citation Nr: 1732134	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-18 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a respiratory disability caused by asbestos exposure, to include asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1951 to August 1955  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript for the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons explained below, the issue of service connection for a disability caused by asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2010 rating decision, the AOJ denied entitlement to service connection for bilateral hearing loss.  The Veteran did not initiate an appeal and no pertinent exception to finality applies.  

2.  Evidence received since the final March 2010 rating decision, while new, does not raise a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  

3.  The most competent, credible, and probative evidence reflects that tinnitus was manifested more than one year after separation from service and is not shown to have been incurred during or as a result of military service.  


CONCLUSIONS OF LAW

1.  The March 2010 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).

3.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Petition to Reopen- Hearing Loss

In March 2010, the AOJ denied entitlement to service connection for bilateral hearing loss.  At that time, the AOJ conceded the Veteran's military noise exposure, noting that his service personnel records (SPRs) showed he worked in supply, maintenance, and as a petro worker with the Fighter Interceptor Wing.  However, the AOJ considered the Veteran's service treatment records (STRs) which do not contain any complaints or treatment for hearing loss and show his hearing was normal on whispered voice test at entrance and separation from service.  The AOJ considered VA treatment records dated through March 2010, including a June 2005 record which shows he reported first experiencing hearing problems 10 years prior.  The AOJ also considered a February 2010 VA examination which showed that, while the Veteran had bilateral sensorineural hearing loss, the examiner opined the Veteran's hearing loss was not likely due to military noise exposure, as his hearing was normal at separation, he reported the onset of his hearing difficulties 40 years post service, and also reported having recreational and occupational noise exposure with and without hearing protection.  

Based on the foregoing, the AOJ denied service connection for bilateral hearing loss on the basis that the disability did not occur in and was not caused by military service.  

The Veteran was advised of the AOJ's determination but did not initiate an appeal or submit new and material evidence relevant to the hearing loss claim during the one year appeal period following the issuance of the March 2010 rating decision.  See 38 C.F.R. § 3.156 (b). 

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156 (c). 

The record reflects that the Veteran has submitted SPRs since the issuance of the March 2010 rating decision, which he has asserted are sufficient to trigger the application of 38 C.F.R. § 3.156 (c), i.e., nullify the requirement that new and material evidence be submitted to reopen the previously denied claim.  While the Veteran has submitted additional SPRs in support of his claim and those records were in existence at the time of the March 2010 rating decision, the personnel records do not contain any new information or evidence regarding the nature and circumstances of his military service.  Indeed, as noted, the March 2010 rating decision reflects that the AOJ conceded the Veteran's military noise exposure based upon review of at least some of his SPRs, thereby rendering the submission of any additional SPRs for the purpose of establishing military noise exposure unnecessary.  Therefore, the SPRs submitted by the Veteran in support of his claim are not deemed relevant to the extent that they do not establish a new in-service injury, disease, or event to which his current hearing loss may be related and, as such, 38 C.F.R. § 3.156 (c) is not applicable to this claim.

Accordingly, the March 2010 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Therefore, new and material evidence is needed to reopen the Veteran's claim.  See 38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

Since the March 2010 rating decision, additional VA treatment records have been associated with the claims file; however, the records only note the Veteran's continued diagnosis of hearing loss and need for hearing aids, without any indication or suggestion that the hearing loss was incurred during or as a result of military service.  See VA treatment records dated from March 2010 to May 2015.  Therefore, the VA treatment records are not considered new or material evidence sufficient to reopen the claim.  

During the May 2017 hearing, the Veteran's representative stated that the Veteran noticed hearing difficulties when he started getting out of service.  This evidence is new because, as noted, the Veteran previously provided consistent statements that he noticed hearing problems several years after service.  See e.g., June 2005 VA treatment record; February 2010 VA examination report.  In fact, his recent statement is inconsistent with a statement made in conjunction with his petition to reopen as he stated that he noticed a loss of hearing acuity following service.  See February 2014 statement.  While the credibility of new evidence is presumed, the Board is required to consider all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this context, the Board finds that the Veteran's new assertion that he first noticed hearing difficulties when getting out of service does not raise a reasonable possibility of substantiating the claim.  

While this is a low threshold, the Veteran's statement could not reasonably substantiate the claim if it were reopened because (1) it is inconsistent with his previous statements which were made during treatment and are, thus, afforded higher probative value, (2) is outweighed by the other evidence of record which weighs against a finding of service incurrence or etiology, including the STRs, post-service records, and the February 2010 VA opinion and, thus, does not trigger VA's duty to assist by providing an additional VA examination, particularly when considered in light of the totality of the record.  

In this regard, during the May 2017 hearing, the Veteran's representative also stated that, in 2013, an audiologist stated that his hearing loss was at least as likely as not attributable to service; however, the Veteran's representative is mistaken as the evidentiary record does not contain any medical opinion or evidence that attributes his hearing loss to service.  It appears that the representative is referring to the August 2014 VA examination (which was conducted in conjunction with the tinnitus claim on appeal) wherein the examiner incorrectly noted that service connection had been established for hearing loss; however, the August 2014 examiner submitted an addendum opinion in September 2014 wherein she noted that service connection had, in fact, not been established for hearing loss.  

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim of service connection for bilateral hearing loss, and the Veteran's petition to reopen such claim is denied.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Service Connection - Tinnitus

The Veteran has reported that he currently has tinnitus, which he is competent to report.  Further, as noted above, the Veteran's military noise exposure is conceded.  

Therefore, the question before the Board is whether the Veteran's current tinnitus was incurred during or as a result of his military service.  

The STRs do not contain any complaint of tinnitus.  The Veteran did not lodge any complaints of tinnitus after service until August 2005, when he reported having bilateral "ring-like tinnitus" since the age of 60, as well as difficulty hearing for approximately 10 years.  In May 2009, he reported having occasional bilateral tinnitus but did not provide any indication as to the initial onset of his tinnitus.  He also complained of occasional tinnitus during the February 2010 VA examination but stated that he had no idea as to the date or time of initial onset.  Likewise, during the August 2014 VA examination, he reported having occasional, ring-like tinnitus at the age of 60.  

During the May 2017 hearing, the Veteran's representative asserted that the Veteran has experienced tinnitus since service and that his tinnitus as gradually worsened with age.  The representative argued that, when previously asked about the onset of his tinnitus, the Veteran did not understand the question.  He also asserted that the Veteran is a combat veteran and, thus, his assertions regarding service incurrence should be accepted as true.

In this context, the Board notes that 38 U.S.C.A. § 1154 (b) provides, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

In this case, however, while the Veteran's SPRs show that he served in Korea, they do not document any record of combat service or show he was awarded any medals or decorations indicative or combat service.  Therefore, the provisions of 38 U.S.C.A. § 1154 (b) do not apply in this case.  

Nevertheless, the Veteran is competent to report the nature and onset of his symptoms; however, in determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Heightened credibility is also given to statements made to clinicians for purposes of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

In this case, the Veteran's more recent assertion as to the onset and continued nature of his tinnitus during and since service is not deemed credible, as it is inconsistent with previous statements he repeatedly made during treatment and evaluation that his tinnitus began several years after service.  Moreover, while his representative has asserted that his previous statements were meant to establish that he has had tinnitus since service but did not progress to its current severity until he was 60 years old, the Veteran has not otherwise described how the initial characterization or manifestation of his tinnitus was different from "ring-like tinnitus" as shown in the evidence of record.  Therefore, his more recent assertion as to service incurrence and continuity of tinnitus since service is not afforded any probative value.  Instead, the most competent, credible, and probative evidence shows the Veteran's tinnitus began several years after service, in approximately 1993 when he was 60 years old.  See e.g., August 2005 VA treatment record; August 2014 VA examination report.  

Tinnitus is an organic disease of the nervous system, and is therefore considered a chronic disease for VA purposes.  Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is applicable in this case.  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  However, as noted above there is no competent and credible evidence that tinnitus had its onset either in service within the first post-service year.  Therefore, service connection is not warranted on a presumptive basis or based upon continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran was afforded a VA examination in August 2014 to determine the etiology of his tinnitus.  As noted, in August 2014, the VA examiner incorrectly noted that service connection had been established for hearing loss and, thus, opined that the Veteran's current tinnitus was as likely as not caused by or a result of his military noise exposure.  However, in September 2014, the VA examiner corrected her previous statement and noted that service connection had not been established for hearing loss.  The examiner further noted that medical literature shows hearing loss causes tinnitus and that the timing and onset of the Veteran's tinnitus (which he reported began at age 60) was consistent with it being secondary to his hearing loss.  As a result, the VA examiner opined that the Veteran's tinnitus is more likely than not secondary to his hearing loss and, thus, less likely than not secondary to his military service.  

The September 2014 VA opinion is considered competent, credible, and probative evidence, as the examiner was aware of all relevant facts.  Indeed, the examiner reviewed the claims file and considered the Veteran's lay statements as to the onset of his tinnitus.  She also provided a clear rationale in support of her opinion.  Notably, there is no opposing medical opinion or evidence of record which establishes that the Veteran's tinnitus was incurred in or as a result of his military service.  Therefore, the September 2014 VA opinion is afforded significant probative weight.  

The Board has considered the Veteran's lay assertions of a nexus between his tinnitus and military noise exposure and again notes that he is competent to report the onset and nature of his tinnitus.  However, his assertions regarding the onset of his tinnitus have been deemed not credible and to the extent that he has asserted a nexus between his tinnitus and service, his statements are outweighed by the preponderance of the other evidence of record, including the service and post-service evidence and VA opinion which do not contain any indication that his tinnitus was incurred during or as a result of his military service.  As such, the Veteran's purported nexus statements are not considered competent or probative evidence favorable to his claims. 

Therefore, based on the foregoing, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for tinnitus.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence not having been submitted to reopen the claim for service connection for bilateral hearing loss, the claim is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran is seeking service connection for a disability caused by his reported exposure to asbestos during service.  

In August 2014, the Veteran was afforded a VA examination to determine if he has a respiratory disability that is likely related to asbestos exposure.  The August 2014 VA examiner stated that the Veteran has never been diagnosed with a lung condition and did not perform pulmonary function tests (PFTs) because the Veteran does not have a history of lung or respiratory conditions.  

Despite the foregoing, treatment records from the Veteran's private physician, Dr. Thomas, reflect that asbestosis is included on the problem list and note the Veteran's reported history of exposure to asbestos in the context of various respiratory complaints, such as cough and shortness of breath.  See treatment records from Dr. Thomas dated July 2011, September 2011, August 2013, and December 2014.  In July 2011, Dr. Thomas planned to perform PFTs to rule out lung disease because the Veteran reported being concerned about his previous asbestos exposure; however, a PFT report is not included in the records.  

Likewise, while the VA treatment records associated with the claims file do not contain a diagnosis of asbestosis, they show the Veteran has been diagnosed with bronchitis on a couple of occasions and, in June 2011, reported being worried about mesothelioma because of his reported exposure to asbestos.  See e.g., VA treatment records dated March 2000, November 2001, and June 2011.  

Based on the foregoing, it is not clear if the August 2014 VA examiner considered all relevant facts in this case regarding the Veteran's medical history, as the record contains various notations of lung and/or respiratory conditions, including asbestosis, bronchitis, and mesothelioma.  At a minimum, the August 2014 VA examiner should have addressed these notations in the record and discussed whether they are supported by the evidence of record and/or warranted the need for PFTs to be performed at the examination.  Because this was not accomplished, the August 2014 VA examination is deemed inadequate, thereby necessitating another remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one).

While this claim is in remand status, the AOJ should conduct any additional development deemed necessary to determine if the Veteran was, in fact, exposed to asbestos during service, given his various reports of such.  During the May 2017 hearing, the Veteran testified that he was exposed to asbestos while working in the flight wing on base, which he stated had a lot of asbestos that was used as barriers throughout and would fly everywhere when the jet engines were running.  He also testified that he was required to take care of the furnace in the barracks, which was covered in dust or what he thought was asbestos.  He has also asserted that he was exposed to asbestos when working in aircraft and storage areas, as well as on the ship that transported him to and from Korea.  See June 2014 Veteran statement.  

While the Veteran's statements are not particularly indicative of any likely exposure to asbestos during service, the AOJ should make a determination if his service records demonstrate evidence of asbestos exposure in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct any additional development deemed necessary to confirm whether the Veteran was likely exposed to asbestos during service.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.

A determination must be made as to (1) whether the Veteran's military records demonstrate evidence of asbestos exposure in service and (2) whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure.  

2. Schedule the Veteran for an appropriate VA examination to determine the current nature of any current respiratory disorder.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted, including pulmonary function tests.  

The AOJ should advise the examiner as to whether the evidence shows the Veteran was likely exposed to asbestos and/or other hazardous materials during service. 

(A) The examiner should identify all respiratory disorders manifested since December 2013.  

In answering the foregoing, the examiner should consider the post-service VA and private treatment records which contain notations of asbestosis, bronchitis, and mesothelioma.  A discussion of whether any of the foregoing disabilities are supported by the clinical evidence (such as x-rays and other imaging) may be helpful in this regard.  

(B) For each diagnosed respiratory disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include the Veteran's exposure to asbestos.  

The examiner should note that the Veteran is competent to report the events that occurred during service.  However, the examiner should also consider any evidence received from the service department or provided by the AOJ regarding the Veteran's likely exposure to asbestos or other hazardous materials during and after service. 

A rationale must be provided for each opinion offered.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


